Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Albert Penilla on 7/1/22.
The application has been amended as follows: 
In Claim 20, after the phrase “The method of claim” delete “19” and insert –15—

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “the speech characteristics identify intensity in the voice input and the intensity is configured to cause changes in weighting of the text images, wherein weighting sets an impact said text images have with objects in the game scene”, (with respect to Claim 15) “the corresponding text images represent words spoken by the plurality of spectators, each word having one or more letters, and wherein each letter caused to independently float toward a game scene provided by the video game video”, (with respect to Claim 21) “the video game video is received by the client device of the spectator and then receives the overlay of the text images to enable locally rendering of the spectator video stream at the client device”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
In-game visualization of spectator feedback is well known in the art. For instance, Yamakawa (2010/0173708) in view of Catalano et al. (10299008) and Hollingworth et al. (2009/0085918) teaches receiving, by a server, the voice input produced by the spectator while viewing video game video of the video game; examining, by the server, the voice input to identify speech characteristics associated with the voice input of the spectator; processing, by the server, the voice input to generate a spectator video that includes text images representing the voice input of the spectator, the text images are configured to be adjusted in visual appearance based on the speech characteristics of the voice input, wherein the text images are directed in a field of view of an avatar of the spectator; combining, by the server, the video game video with the spectator video to produce an overlay of the text images graphically moving in toward a game scene provided by the video game video; and sending, to a client device, a spectator video stream that includes the overlay of the text images. 
However, Yamakawa in view of Catalano and Hollingworth is silent on “the speech characteristics identify intensity in the voice input and the intensity is configured to cause changes in weighting of the text images, wherein weighting sets an impact said text images have with objects in the game scene”, or “the corresponding text images represent words spoken by the plurality of spectators, each word having one or more letters, and wherein each letter caused to independently float toward a game scene provided by the video game video”, or “the video game video is received by the client device of the spectator and then receives the overlay of the text images to enable locally rendering of the spectator video stream at the client device”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715